Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method comprising:
 “generating a database for a set of entities associated with sampled data units of a storage system, wherein the set of entities comprises a parent entity, and at least one of snapshots of the parent entity, snapshots of clones, clones of the parent entity, or clones of the snapshots, and wherein the database comprises of one or more data structures”. This element reads on a person generating a database for a set of entities associated with sampled data units in a file system which could be considered a mental process of an observation or evaluation. 
“employing a first data structure in the database that maps, in a bit vector of the first data structure, each entity in the set of entities with at least one sampled signature of a set of sampled signatures, wherein a mapping of each entity with the at least one sampled signature is stored as a bit vector file, and wherein the set of sampled signatures are associated with the sampled data units”. This element reads on a person employing a data structure that maps each entity in a bit string with a sampled signature which could be considered a mental process of an observation or evaluation. 
“managing the set of entities associated with the set of sampled set of signatures using the first data structure”. This element reads on a person managing the set of entities associated with the set of sampled set of signatures which could be considered a mental process of an observation or evaluation. 
Overall the limitations directed to generating sampled signatures and mapping and the various mental process limitations in the context of this claim encompasses limitations that are not only considered to be directed to limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “computing a reference count for the at least one sampled signature, wherein the reference count is computed by performing a bit vector summation of bit vectors of the entities mapping the at least one sampled signature" That is, the claim recites computing a reference count. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “detecting, generation of a new entity in the storage system, wherein the new entity is mapped to at least one sampled signature in a bit vector of the first data structure, wherein the new entity is at least one of a parent entity, a snapshot and a clone and updating the first data structure with mapping of the new entity with at least one sampled signature" That is, the claim recites detect and update the data structure with mapping of the new entity with a sampled signature. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “wherein the database is updated during input/output (I/O) operations on the sampled data units associated with writable entities, wherein the writable entities, wherein the writable entities comprises of at least one of the parent entity and clones of the parent entity" That is, the claim recites updating the database. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “employing a second data structure in the database to track an intra-entity reference count of a sampled signature when the intra-entity reference count of the sampled signature is greater than one for an entity, wherein the entity is one of a parent entity, a snapshot of the parent entity or of a clone, and a clone of the parent entity or of a snapshot" That is, the claim recites employing a second data structure to track an intra-entity reference count. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claims 1 & 5, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “
detecting a new signature in one of sampled data units of multiple sampled data units associated with the entity;
determining if the new signature is present in the intra-entity reference count of the entity; and
incrementing the intra- entity reference count for the sampled signature when the new signature is present in the intra-entity reference count of the entity" That is, the claim recites detect a new signature, and increment the intra-entity reference count. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “wherein the bit vector mapping of each entity with at least one sampled signature indicates presence of a sampled signature in each entity of the set of entities" That is, the claim recites the bit vector mapping indicates presence of a sampled signature. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 8 recites “wherein each entity of the set of entities present in the database is addressable using a plurality of pointers, wherein each pointer of the plurality of pointers is a link to access the bit vector file stored in the database for the respective entity in the set of entities" That is, the claim recites each entity of the set of entities present in the database is addressable using a plurality of pointers. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “
receiving a query to determine a unique space occupied by a subset of entities of the set of entities;
performing a bit vector summation of the bit vectors associated with the subset of entities in the first data structure to compute a first reference count for each of the at least one sampled signature associated with the subset of entities;
comparing, for each of the at least one sampled signature associated with each entity in the subset of entities, the first reference count of the at least one sampled signature with a second reference count of a corresponding at least one sampled signature from a third data structure, wherein the third data structure stores the second reference count of each sampled signature of the set of sampled signatures in the set of entities;
identifying a subset of sampled signatures for which the first reference count computed from the first data structure matches the second reference count from the third data structure; and
determining unique sampled data units occupied by the subset of entities based on the identified subset of sampled signatures" That is, the claim recites searching and determining unique sampled files based on the sampled signatures. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 is dependent on claims 1 & 8, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 10 recites “wherein the second reference count of the at least one sampled signature in the set of sampled signatures is adjusted based on the I/O operations on the set of entities associated with the sampled data units in the storage system" That is, the claim recites adjust the second reference count. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 11 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 11 recites “wherein bit vectors in the first data structure are stored in compressed format" That is, the claim recites compressing the bit vectors. The above-noted limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 12 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 12 recites “
receiving a query to determine a rate of change for a subset of entities of the set of entities;
comparing, for the subset of entities, the bit vector files in the first data structure at a first time with the bit vector files at a second time;
identifying changes in the bit vector files of the subset of entities in the first data structure between the first time and the second time; and
determining the rate of change in subset of entities based on the identified changes in the bit vector files of the subset of entities" That is, the claim recites determining a rate of change. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There is no additional element integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken indiv18 idually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
There is no additional element results in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Claims 13-18 are rejected under 35 U.S.C. 101 with the same rational of claims 1-3, 7-9 and 12.
Claims 19-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-2 and 4.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passey et al (U.S. 20160371296 A1 hereinafter, “Passey”).
6.	With respect to claim 1,
	Passey discloses a method comprising:
generating a database for a set of entities (Passey [0089] e.g. files) associated with sampled data units (Passey [0089] e.g. [0089] The facility chooses the fraction of samples taken from files in each directory of the file system tree in such a way as to achieve a sample population that is appropriately distributed across the file system tree. In some embodiments, the facility determines the overall number of samples taken to satisfy a desired confidence level in the results) of a storage system, wherein the set of entities comprises a parent entity (Passey [0065] e.g. [0065] For example, if an attribute of a file (e.g., file_size) is updated in response to changes made to that file, then the updated file_size attribute will also need to be reflected in the metric corresponding to that file_size attribute in the parent directory and in any ancestor directory of that file. To indicate when the updated attribute is not yet reflected in the corresponding metric of the parent directory, a value of the metric unreconciled in the parent directory indicates a different value than the metric reconciled to parent directory. Each attribute of the file for which a metric value is stored in a parent directory can maintain these unreconciled to parent and reconciled to parent values. When these values differ, it indicates to the facility that the parent directory of that file needs to be updated by the difference between the values during a subsequent I/O operation), and at least one of snapshots of the parent entity (Passey [0044] e.g. [0044] For example, a process for de-duplicating files and folders uses the checksum aggregates to determine whether two or more folders contain (or are likely to contain) identical files rather than separately scanning each folder. As another example, a replication system (such as a cloud backup storage system), the checksum aggregates allow for quicker identification of changes between a folder and a previously-stored version (i.e., snapshot) of that folder or between two or more snapshots [as snapshots of the parent entity (e.g. folder)]), snapshots of clones, clones of the parent entity, or clones of the snapshots, and wherein the database comprises of one or more data structures;
employing a first data structure in the database that maps (Passey [0040] e.g. [0040] Accordingly, the address abstraction layer can include a data storage map 312 that links the referenced location to a particular node and associated disc (e.g., see FIG. 2)on which the requested data is stored. [0059] In some embodiments, for file system objects that are directories, the directory data 512 contains a directory map data structure identifying each file system object contained by the directory by its name and inode number. For file system objects that are files, the file data 512 contains an extent list data structure identifying the disc blocks containing the file contents by the file system addresses usable to locate those blocks. In some embodiments, the facility also maintains a global data structure for mapping inode numbers from each inode in the file system tree to the file system location at which the corresponding inode data is stored. In some embodiments, the facility may store a copy of this global data structure on each node (e.g., in FIG. 2)), in a bit vector of the first data structure (Passey [0045] – [0049] e.g. [0046] In some embodiments, the facility maintains a bloom filter aggregate for one or more attributes. A bloom filter is a probabilistic data structure used to determine whether a particular element is likely to belong to a particular set. While a bloom filter can produce false positives, it does not produce false negatives. For example, a bloom filter can be used to determine whether a particular folder may contain any files having a particular attribute, such as a particular owner, creator, mtime, and so on. If a user is searching for all files owned by USER1, a computing system can apply a bloom filter configured to determine whether a particular folder may contain or does not contain any files owned by any particular user. In some embodiments, a bloom filter is represented as a bit string and generated by applying multiple hash functions to an attribute value for a particular file or folder, each hash function generating a placement in the bit string, and setting corresponding bits in the bit string to 1), each entity in the set of entities with at least one sampled signature of a set of sampled signatures, wherein a mapping of each entity with the at least one sampled signature is stored as a bit vector file, and wherein the set of sampled signatures are associated with the sampled data units (Passey [0044] – [0049] e.g. [0046] In some embodiments, the facility maintains a bloom filter aggregate for one or more attributes. A bloom filter is a probabilistic data structure used to determine whether a particular element is likely to belong to a particular set. While a bloom filter can produce false positives, it does not produce false negatives. For example, a bloom filter can be used to determine whether a particular folder may contain any files having a particular attribute, such as a particular owner, creator, mtime, and so on. If a user is searching for all files owned by USER1, a computing system can apply a bloom filter configured to determine whether a particular folder may contain or does not contain any files owned by any particular user. In some embodiments, a bloom filter is represented as a bit string and generated by applying multiple hash functions to an attribute value for a particular file or folder, each hash function generating a placement in the bit string, and setting corresponding bits in the bit string to 1 [as
each entity (e.g. file) in the set of entities with at least one sampled signature (e.g. checksum, hash) of a set of sampled signatures, wherein a mapping (e.g. map, bloom filter) of each entity with the at least one sampled signature is stored as a bit vector file (e.g. bit string), and wherein the set of sampled signatures are associated with the sampled data units (e.g. blocks)]); and
managing the set of entities associated with the set of sampled set of signatures using the first data structure (Passey [0040], [0046] e.g. [0040] Accordingly, the address abstraction layer can include a data storage map 312 that links the referenced location to a particular node and associated disc (e.g., see FIG. 2)on which the requested data is stored. [0059] In some embodiments, for file system objects that are directories, the directory data 512 contains a directory map data structure identifying each file system object contained by the directory by its name and inode number. For file system objects that are files, the file data 512 contains an extent list data structure identifying the disc blocks containing the file contents by the file system addresses usable to locate those blocks. In some embodiments, the facility also maintains a global data structure for mapping inode numbers from each inode in the file system tree to the file system location at which the corresponding inode data is stored. In some embodiments, the facility may store a copy of this global data structure on each node (e.g., in FIG. 2). [0046] In some embodiments, the facility maintains a bloom filter aggregate for one or more attributes. A bloom filter is a probabilistic data structure used to determine whether a particular element is likely to belong to a particular set. While a bloom filter can produce false positives, it does not produce false negatives. For example, a bloom filter can be used to determine whether a particular folder may contain any files having a particular attribute, such as a particular owner, creator, mtime, and so on. If a user is searching for all files owned by USER1, a computing system can apply a bloom filter configured to determine whether a particular folder may contain or does not contain any files owned by any particular user. In some embodiments, a bloom filter is represented as a bit string and generated by applying multiple hash functions to an attribute value for a particular file or folder, each hash function generating a placement in the bit string, and setting corresponding bits in the bit string to 1).
7.	With respect to claim 2,
	Passey further discloses wherein managing the set of entities associated with the sampled set of signatures in the storage system using the first data structure comprises:
computing a reference count for the at least one sampled signature, wherein the reference count is computed by performing a bit vector summation of bit vectors of the entities mapping the at least one sampled signature (Passey abstract, [0030], [0084] – [0085], [0092] e.g. The stored values represent summed or otherwise aggregated data from the descendant directories and files).
8.	With respect to claim 3,
	Passey further discloses wherein managing the set of entities associated with the sampled set of signatures in the storage system using the first data structure comprises:
detecting, generation of a new entity in the storage system, wherein the new entity is mapped to at least one sampled signature in a bit vector of the first data structure, wherein the new entity is at least one of a parent entity, a snapshot and a clone and
updating the first data structure with mapping of the new entity with at least one sampled signature (Passey [0046], [0087], [0100] e.g. To handle updates such as renaming a filesystem object, e.g., moving the filesystem object to another directory, the facility performs the aforementioned deletion process under the current name, and creates a new filesystem object under the new name, such as described in FIG. 7C with reference to FILE3. If the filesystem object had any unreconciled data, e.g., differing values in the ordered pair, the unreconciled value remains consistent throughout the deletion and creation process. The updating process for the unreconciled data then occurs normally (e.g., via the process in FIGS. 7A-7E) during a subsequent iteration on the renamed filesystem object).
9.	With respect to claim 4,
	Passey further discloses wherein the database is updated during input/output (I/O) operations on the sampled data units associated with writable entities, wherein the writable entities, wherein the writable entities comprises of at least one of the parent entity and clones of the parent entity (Passey [0046], [0087], [0100] e.g. To handle updates such as renaming a filesystem object, e.g., moving the filesystem object to another directory, the facility performs the aforementioned deletion process under the current name, and creates a new filesystem object under the new name, such as described in FIG. 7C with reference to FILE3. If the filesystem object had any unreconciled data, e.g., differing values in the ordered pair, the unreconciled value remains consistent throughout the deletion and creation process. The updating process for the unreconciled data then occurs normally (e.g., via the process in FIGS. 7A-7E) during a subsequent iteration on the renamed filesystem object).
10.	With respect to claim 5,
	Passey further discloses
employing a second data structure in the database to track an intra-entity reference count of a sampled signature when the intra-entity reference count of the sampled signature is greater than one for an entity, wherein the entity is one of a parent entity, a snapshot of the parent entity or of a clone, and a clone of the parent entity or of a snapshot (Passey [0044] e.g. aggregate checksum(s) – In this case, the facility compares checksum aggregates for each subfolder and file within each version of the folder to identify where the changes have occurred. In some embodiments, the computing system checks subfolders before files if, for example, the ratio of files to folders greater than a predetermined threshold (e.g., 500 to 1 or 100to 1). In other embodiments, the computing system checks the files before subfolders. In some embodiments, if a difference is found, the new version is backed up and the computing system recalculates the aggregate checksum(s) (i.e., the aggregate checksum for the folder storing the changed file and the aggregate checksum for each of its parent folders) to determine whether there are additional differences).
11.	With respect to claim 6,
	Passey further discloses
detecting a new signature in one of sampled data units of multiple sampled data units associated with the entity;
determining if the new signature is present in the intra-entity reference count of the entity; and
incrementing the intra- entity reference count for the sampled signature when the new signature is present in the intra-entity reference count of the entity (Passey [0044] e.g. aggregate checksum(s) – In other embodiments, the computing system checks the files before subfolders. In some embodiments, if a difference is found, the new version is backed up and the computing system recalculates the aggregate checksum(s) (i.e., the aggregate checksum for the folder storing the changed file and the aggregate checksum for each of its parent folders) to determine whether there are additional differences).
12.	With respect to claim 7,
	Passey further discloses wherein the bit vector mapping of each entity with at least one sampled signature indicates presence of a sampled signature in each entity of the set of entities (Passey [0040], [0046]).
13.	With respect to claim 8,
	Passey further discloses wherein each entity of the set of entities present in the database is addressable using a plurality of pointers, wherein each pointer of the plurality of pointers (Passey [0067], [0096] e.g. pointer) is a link to access the bit vector file stored in the database for the respective entity in the set of entities.
14.	With respect to claim 9,
	Passey further discloses wherein managing the set of entities associated with the sampled set of signatures of the storage system using the database further comprises:
receiving a query to determine a unique space occupied by a subset of entities of the set of entities;
performing a bit vector summation of the bit vectors associated with the subset of entities in the first data structure to compute a first reference count for each of the at least one sampled signature associated with the subset of entities;
comparing, for each of the at least one sampled signature associated with each entity in the subset of entities, the first reference count of the at least one sampled signature with a second reference count of a corresponding at least one sampled signature from a third data structure, wherein the third data structure stores the second reference count of each sampled signature of the set of sampled signatures in the set of entities;
identifying a subset of sampled signatures for which the first reference count computed from the first data structure matches the second reference count from the third data structure; and
determining unique sampled data units occupied by the subset of entities based on the identified subset of sampled signatures (Passey [0045] – [0049]).
15.	With respect to claim 10,
	Passey further discloses wherein the second reference count of the at least one sampled signature in the set of sampled signatures is adjusted based on the I/O operations on the set of entities associated with the sampled data units in the storage system (Passey [0044] e.g. aggregate checksum(s) – In other embodiments, the computing system checks the files before subfolders. In some embodiments, if a difference is found, the new version is backed up and the computing system recalculates the aggregate checksum(s) (i.e., the aggregate checksum for the folder storing the changed file and the aggregate checksum for each of its parent folders) to determine whether there are additional differences).
16.	With respect to claim 12,
	Passey further discloses wherein managing of the set of entities associated with the sampled set of signatures in the storage system using the database further comprises:
receiving a query to determine a rate of change for a subset of entities of the set of entities;
comparing, for the subset of entities, the bit vector files in the first data structure at a first time with the bit vector files at a second time;
identifying changes in the bit vector files of the subset of entities in the first data structure between the first time and the second time; and
determining the rate of change in subset of entities based on the identified changes in the bit vector files of the subset of entities (Passey [0084] – [0085] e.g. [0084] An alternative approach to update the aggregate metric value in, for example, directory /A 702(in FIG. 7D), is to take the difference between the reconciled and unreconciled values for cap_usagein both directories /B 708 and /C710, sum (e.g., sum ( )) those differences, and add that sum to thecap_usage metric value stored in directory /A 702. For example, in directory /B 708 the difference [30,40] is “10” and in directory /C 710 the difference [68, 78] is “10”. So, “20” is the sum of those differences, which is then added to a prior stored, or reconciled value (“99”) for cap_usage in directory/A 702. If during this update a change occurred to a lower ranking filesystem object in the filesystem tree (e.g., /D 716), prior to processing the update on directory /A 702, then directory /A 702 would remain in the set of filesystem objects 722 until directory /D 716 is processed. Each lower ranking filesystem object (e.g., from /D up) will then be processed in a similar manner described above, prior to directory /A 702. This prevents additional processing on directory /A 702, such that all updates on that directory may be processed in the same iteration and reflect the most current update tocap_usage (or other attribute) in the inode data of that directory. [0085] Accordingly, in some embodiments, the facility updates a directory's aggregated metric value for a specific attribute by summing a difference between the reconciled and unreconciled values in a child directory with the metric value previously stored in that directory. In another example, referring back to FIG. 7B, each directory and file maintains a count of [reconciled, unreconciled] data to facilitate aggregation of filesystem object attributes. The difference between the unreconciled data in directory /D is equal to “10” (reconciled=50, unreconciled=60). So, to determine the metric value for that attribute of cap_usage in directory /NC, the filesystem simply sums “68” plus the difference “10” to perform the aggregation. This value can be verified, or alternatively determined, by recalculating values of all entries in directory /C to generate a new aggregate value).
17.	Claims 13-18 are same as claims 1-3, 7-9 and 12 and are rejected for the same reasons as applied hereinabove.
18.	Claims 19-20 are same as claims 1-2 and 4 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Passey in view of MENEZES et al (U.S. Patent 10303662 B1 hereinafter, “MENEZES”).
24.	With respect to claim 11,
Although Passey substantially teaches the claimed invention, Passey does not explicitly indicate wherein bit vectors in the first data structure are stored in compressed format.
MENEZES teaches the limitations by stating wherein bit vectors in the first data structure are stored in compressed format (MENEZES claim 1 e.g. 1. A method, comprising: measuring an amount of physical storage space used, or expected to be used, by a dataset that comprises an ad-hoc group of size ‘n’ of files F.sub.1. . . F.sub.n, wherein measuring the amount of physical storage space comprises: receiving information that identifies the ad-hoc group of size ‘n’ of files F.sub.1. . . F.sub.n, each file F including a respective segment set S; creating a bloom filter with bitmap B.sub.F for each of the files F, and sampling a representation of each unique segment in the segment set S by sampling a fingerprint of each unique segment in the segment set S, wherein each sampled fingerprint corresponds to a unique segment physical size, and adding the unique segment physical sizes to the corresponding bloom filter to obtain a sampled unique segment count for each file F; compressing and caching each of the bloom filters, wherein the bloom filters are compressed such that the respective compressed sizes are proportional to the size of an associated file; obtaining a unique segment count for each file F by applying a sampling ratio R to each sampled unique segment count; determining an average segment size for each file F; generating a physical space measurement for each file F based on the average segment size and the unique segment count; and generating a total physical space measurement p based on the individual physical space measurements for each file F by combining the compressed and cached bloom filters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Passey and MENEZES, to efficiently measure the physical storage space consumed by an ad-hoc subset of files in a data protection system (MENEZES col. 2 lines 4-12). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
25.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
26.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 20, 2022